DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification should include the Patent No. of the parent application.  
Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claim 10 is missing.
Misnumbered claims 11-20 have been renumbered as 10-19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: digital electronics storage controller, canister transport mechanism, food dispensing mechanism in claim 1; canister removing apparatus in claim 4; canister escapement in claim 9; bowl placement apparatus in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a storage apparatus comprising a plurality of temperature-control regions”. It is not clear if the regions should be capable of using separate temperatures, or whether they are just regions within a single temperature-control apparatus.
Claim 1 recites “to dispense one or more ingredients”. It is not clear if the ingredients can be dispensed from the device while still within the canister, or whether the ingredients must be released from the canister before dispensing.
Claim 2 recites “a room-temperature element”. It is not clear what this is. It is not clear what range of temperatures would be considered “room-temperature” since room 
Claim 5 recites a “PCB” reader. It is not clear if this should be a printed circuit board, or not.
Claim 9 recites a “canister escapement”. It is not clear what this is.
Claim 9 recites “a second movable belt”. It is not clear if this is the same “second movable belt” of parent claim 8 or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avendano et al [US 2007/0170177A1].
Avendano et al teach an apparatus and method comprising a digital electronic storage controller which sends user order inputs as signals (Figure 1 & 5, #16a-f, 700; Figure 8; paragraph 0034, 0065), a temperature-controlled storage apparatus with plural regions (Figure 5, #100, 40), the temperature control system including a cooling system and optional heating system (Figure 5, #528; paragraph 0037), each region including a magazine with plural canisters (Figure 5, #30, 32, 34, 36, 38), a canister transport mechanism which transports canisters away from the storage apparatus (Figure 5, #104), a food dispensing mechanism to receive the canisters and dispense the contained food ingredients (Figure 5, #106, 24), and a canister removing apparatus with a bin (Figure 5, #108’, 110’) capable of receiving empty containers sensed by the scale (Figure 5, #522; paragraph 0054). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avendano et al as applied above, and further in view of Ficken [Pat. No. 4,823,984].
Avendano et al teach the above mentioned components as well as an indicia reader device for identifying the canisters (Figure 5, #118). Avendano et al do not explicitly recite a first region with a cooling element, a second region with a heating element, and a third region with a room temperature element (claim 2), thermal control bays with insulated walls (claim 5). Ficken teaches a food vending machine comprising a first storage region with a cooling element (Figure 1, #7; Figure 7, #227), a second storage region with a heat element (Figure 2, #805; column 8, line 59), a third unrefrigerated and unheated storage region (Figure 1, #5), and insulated walls (Figure 3, #98, 100). It would have been obvious to one of ordinary skill in the art to incorporate the claimed regions, elements, and insulation into the invention of Avendano et al, in view of Ficken, since both are directed to food vending systems, since Avendano et al already included plural storage regions and bays (Figure 5, #32, 34, 36, 38) as well as cooling and heating systems (paragraph 0037), since vending systems commonly included a first storage region with a cooling element (Figure 1, #7; Figure 7, #227), a second storage region with a heat element (Figure 2, #805; column 8, line 59), and a third unrefrigerated and unheated storage region (Figure 1, #5) as shown by Ficken, since the claimed regions and elements would have enabled a greater diversity of food products to be stored and dispensed by Avendano et al, and since insulated walls would have better controlled the temperature in the respective regions of Avendano et al, in view of Ficken.
Claims 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avendano et al as applied above, and further in view of Wellekens [Pat. No. 2,765,005].
Avendano et al teach the above mentioned components. Avendano et al do not explicitly recite a bowl placement apparatus and bowl orientation mechanism (claim 12, 16). Wellekens teaches a food vending system comprising a storage device for canisters of food (Figure 2, B, F), a canister transport mechanism (Figure 2, #63), a food dispensing mechanism (Figure 31), a cup/bowl placement and dispensing mechanism (Figure 1, #10, 12), a bowl orientation mechanism below the food dispenser (Figure 1 & 32, #158), and a bin receiving empty canisters (Figure 1, I). It would have been obvious to one of ordinary skill in the art to incorporate the claimed bowl handling elements into the invention of Avendano et al, in view of Wellekens, since both are directed to food vending systems, since Avendano et al already included heating and dispensing of food in canisters, since food vending systems commonly included means for emptying the heated food from the canister and into a bowl or cup as shown by Wellekens above, and since emptying the heated food into a bowl would have prevented the user from accidentally burning their hands while attempting to handle the heated canister of Avendano et al.
Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avendano et al as applied above, and further in view of Traycoff [Pat. No. 3,291,546].
Avendano et al teach the above mentioned components. Avendano et al do not explicitly recite a mobile magazine transportation apparatus with wheels and a temperature control system (claim 6, 18). Traycoff teaches a mobile food transportation apparatus with wheels and a temperature control system (Figure 1, #20, 46; Figure 2, #90, 94). It would have been obvious to one of ordinary skill in the art to incorporate the claimed mobile transportation apparatus into the invention of Avendano et al, in view of Traycoff, since both are directed to food preparation systems, since Avendano et al already included magazines of canisters which would need to be loaded, since mobile food transportation systems commonly included wheels and a temperature control system (Figure 1, #20, 46; Figure 2, #90, 94) as shown by Traycoff, and since the use of a mobile transportation device would have eliminated the need for the user of Avendano et al to manually carry the canisters to be loaded.

Allowable Subject Matter
Claims 3, 7-11, 14-15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the apparatus of dependent claim 3 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a bowl replacement apparatus configured to retrieve a bowl from a bowl dispensing apparatus and to place the bowl in a bowl orientation mechanism below the food dispensing mechanism, wherein the bowl orientation mechanism comprises a concave circular platform configured to hold the bowl, a rotary control for rotating the platform around a z-axis, and a pneumatic lift for moving the platform along the z-axis.
the apparatus of dependent claim 7 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a canister ejector apparatus adjacent to the one or more magazines and configured to eject canisters, the canister ejector apparatus comprising a spring-loaded door distally located from the one or more magazines, and a movement block adjacent to the spring-loaded door configured to move the spring-loaded door and drop the plurality of food canisters onto a movable belt.
the apparatus of dependent claim 8 defines over the prior art of record because the prior art does not teach, suggest, or render obvious the canister transport mechanism comprises a first movable belt, having a first belt end adjacent to the storage apparatus and positioned to receive the plurality of food canisters deposited onto the first movable belt and comprising a first canister controller and a first drive motor configured to drive the first movable belt, and wherein the canister transport mechanism further comprises a second movable belt adjacent to a second belt end of the first movable belt comprising a second canister control and a second drive motor configured to drive the second movable belt to transport the plurality of food canisters away from the first movable belt and to the food dispensing mechanism.
the apparatus of dependent claim 10 defines over the prior art of record because the prior art does not teach, suggest, or render obvious the canister transport mechanism further comprises a sensor connected to the first movable belt and configured to register a location of the plurality of food canisters, a canister escapement connected to the first movable belt and configured to inhibit movement of the plurality of food canisters along an x-axis, a pusher block configured to push the plurality of food canisters along a y-axis into a bucket attached to a second movable belt, the second movable belt comprising a second canister controller and a second drive motor configured to drive the second movable belt to transport the plurality of food canisters away from the first movable belt and to the food dispensing mechanism, and a canister guiding apparatus connected to the food dispensing mechanism configured to guide the plurality of food canisters into the food dispensing mechanism.
the apparatus of dependent claim 11 defines over the prior art of record because the prior art does not teach, suggest, or render obvious the food dispensing mechanism comprises at least two curved passages configured to queue the plurality of food canisters, at least two rotating singulators, each located below a bend of each curved passage and configured to separate and position the plurality of food canisters in series for opening, and at least two canister exits, each for ejecting the plurality of food canisters from the food dispensing mechanism.
the method of dependent claim 14 defines over the prior art of record because the prior art does not teach, suggest, or render obvious transporting the plurality of food canisters further comprises: releasing the plurality of food canisters into a canister sequencing apparatus that sequences an order of ingredients; dropping the plurality of food canisters from a canister ejector apparatus onto a first movable belt comprising a first canister controller and a first drive motor configured to drive the first movable belt, the first movable belt having a first belt end adjacent to the storage apparatus, and transporting the plurality of food canisters along an x-axis to a second belt end adjacent to a second movable belt; transporting the plurality of food canisters along a z-axis, using the second movable belt, to the food dispensing mechanism.
the method of dependent claim 19 defines over the prior art of record because the prior art does not teach, suggest, or render obvious using a lid removing apparatus, removing a canister lid from an anterior end of a particular canister of the plurality of food canisters; using a dispenser, pushing a plunger from a posterior end of the particular canister to the anterior end of the particular canister to dispense the ingredient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 (particularly claim 2) of U.S. Patent No. 10,327,583. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of present claim 1 are also disclosed in claim 2 of ‘583.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792